A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.


Status of Claims

	Amendment filed 05/23/2022 is acknowledged. Claims 1,5,6,13,15,17-24 are pending.  Claims 17-24 remain withdrawn from consideration.
	
paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
Claim 1 is amended to add a last step of “generating the structure of said protein in three dimensions”.  It is not clear what is the relation of this step to preceding steps: the step of “the structure of said protein in three dimensions” does not address the result of preceding steps of generating “keys”; furthermore, specification, while describing, in reverse, that “keys” are generated from three-dimensional structure information, does not indicate that the “keys” are used in generating the three-dimensional structure.
Please clarify via clearer  claim language.


New matter


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 1, and claims dependent thereupon, are rejected under 35 U.S.C. 112 (a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 1 is amended to add a last step of “generating the structure of said protein in three dimensions”.  , Specification does not disclose generating of protein structure in three dimensions.  As for utilizing integer values of the “keys” obtained per claimed method, while describing (e.g., paragraphs 55, 61) that the “keys” are generated from three-dimensional structure information (i.e., in reverse, keys are generated from the 3-D information) does not indicate that the “keys” are used in generating the three-dimensional structure. Rather, the integer values of the “keys” are used in comparing information about 3-D structures of proteins. Paragraphs 59,69-71. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The instant claims now recite limitations which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
Applicant is required to cancel the New Matter in the response to this Office Action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitationste 


101 
    Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,5,6,13,15 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  

Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include determining features of protein, computing an integer key based on the protein features by transforming into an integer value (key), wherein said transforming is deterministic, rotation and translation invariance, and repeating to generate plurality of keys, generating structure of the protein in three dimensions. Further, the added step of generating the structure of protein in three dimensions, is stated in generic way, and, in  the absence of any further limitations and clarification in the specification, is given a broad interpretation of a mental step.
 
Further, claim 5 addresses discretizing angle and edge length using “an unsupervised equal frequency binning method” which might appear to address use of a computer processor. 

Nothing in the claim elements precludes the steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. 


 Mathematical concepts recited in the claims include steps directed to computing a “key” based on quintuple of features. The specification indicates that the determination of the claimed] parameter is a matter of mathematical computation. These limitations simply require mathematic calculations, which, without more, is an abstract idea. Intellectual Ventures I, 850 F.3d at 1340; see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344,1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”).


 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception


Step 2B

The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  
The  courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
With regard to particular computational methods, addressed in the claims, the computational steps, e.g., using a transformational function, are not additional steps, as they are drawn to a judicial exception. In the case the computational steps appear to require use of a computer processor, such as unsupervised algorithms as in claims 5,6, such computational approaches are well known in data analysis – see, for example   Kotsiantis (GESTS International Transactions on Computer Science and Engineering, Vol.32 (1), 2006, pp. 47-58) or Yazdi et al. (Applied Soft Computing,  10, 2010, 267-275). 

Thus, the instant claims do not include an inventive concept.

Response to arguments
With regard to claim 1, applicant offers a detailed “proof of concept” comparison of the invention with other methods (pages 5-12 of the response).  Without addressing details of the comparison, the rejection addresses limitations addressed in the claims.
With regard to claim 5, applicant  submits that “Unsupervised equal frequency binning is a data processing method used to minimize the effects of small errors. The original data values are divided into bins and then replaced by a general value calculated for that bin. A person having ordinary skill in the art would read this claim and understand it to refer to a process that is not conducted mentally or paper.”   Examiner is not persuaded that the addressed data processing steps are rooted in computer technology and can not be done as a mental step. Applicant further argues that “by attempting to complete these steps in a human mind, several benefits of this improved method would be lost”.  In response, it is unclear which “several benefits” would be lost . Second, there is no recitation in the claims addressing use of a computer, and, even if they were, the mere nominal recitation of a generic computer system does not take the claim limitation out of the mental processes grouping 

Applicant further argues that using the information obtained via the alleged judicial exception, or the "computational steps" to represent the 3-D structure of a protein in a particular way using a novel equal frequency discretization method, called Adaptive Unsupervised Iterative-Discretization ("AUI-Dis"), to obtain unique keys is another meaningful limitation that integrates the judicial exception into the overall scheme. In response,  the claims are not drawn to a particular novel equal frequency discretization method, and even if they were, obtaining a value for a “key” remains a result drawn to a judicial exception and is not an integration of the judicial exception into a practical application.
103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 1,5,6,13,15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Otaki et al. (Biotechnology Annual Review, Volume 14, 2008, 109-141) or Banci et al. (“Structure of biomolecules: fundamentals: structural features of proteins” NMR of Biomolecules, 2012, 7-19; Database CaPlus, 157:727536) or Jambon et al. (PROTEINS: Structure, Function, and Genetics 52:137–145,  2003).

On the onset, it is noted that, as amended, the instant claims, from one hand address in preamble preparing  a “representation” of protein’s 3D structure (i.e., any information representing 3D structure), and, on the other hand,  recite “generating the structure of protein in three dimensions” without providing limitations regarding information utilized in such “generating”.


Otaki et al. teach that three-dimensional structure of a protein molecule is primarily determined by its amino acid sequence, and thus the elucidation of general rules embedded in amino acid sequences is of great importance in protein science and engineering.  The method comprises describing short amino acid sequences, such as triplets, using their location (i.e., “unique numerical value to three non-collinear objects”), ϕ and ψ peptide-bond angles of the amino acid at the center of each triplet, described by Ramachandran plots for each triplet (i.e., utilizing a “a representative angle between said three non-collinear objects, and a representative edge length”)  These triplet characters, together with other physicochemical data provide information about protein structure.   See Abstract, p. 120.

	Similarly, Banci et al. (“Structure of biomolecules: fundamentals: structural features of proteins” NMR of Biomolecules, 2012, 7-19; Database CaPlus, 157:727536) teach that three-dimensional spatial arrangement adopted by the protein is defined by three dihedral angles, .omega. (omega), .vphi. (phi), and .psi. (psi), which describe the rotation of the backbone atoms about the C-N', N-C.alpha., and C.alpha.-C bonds, and determine the relative orientation of the groups forming the protein backbone.  The allowed .vphi. and .psi. angles that the backbone of a polypeptide chain can adopt     are limited within specific ranges summarized by the "Ramachandran plot.".  Residues located in different types of secondary structure have different .vphi./.psi. combinations and hydrogen bond patterns between the carbonyl oxygen and the amide hydrogen of the amino acids.
	

  	Jambon et al. (PROTEINS: Structure, Function, and Genetics 52:137–145, 2003) teach analyzing three-dimensional structures of proteins and detecting similar
three-dimensional (3D) sites in proteins. The method uses graphs of triangles of chemical groups to represent the protein structures (i.e.  provides numerical values to three non-colinear objects), and accounts for bonds (edges, length of edges – p.139, left column, last paragraph, right column, last full paragraph), and angles (p. 140, left column, top and last full paragraph, Fig.1) 

Thus, each of the references above describe that a protein structure can be analyzed using information about location of amino acid residues and/or atoms thereof (i.e., “unique numerical value to three non-collinear objects”), and bond and angle information on connections therebetween. 

	With regard to last method step added to claim 1 and broadly addressing “generating of structure of protein in three dimensions”, Jambon et al. describe generated protein structure of protein in three-dimensions (e.g., Fig. 3). Otaki et al. teach that analyzing triplets instead of larger sets contributes to 3D structure prediction as protein three-dimensional structures are defined by the conformation of the protein main chain that is determined by the angles of peptide bonds connected to a-carbon atoms at the center of three consecutive amino acids. p. 120, Likewise, Banci teach that  three-dimensional spatial arrangement adopted by the protein is defined by three dihedral angles, which describe the rotation of the backbone atoms about the C-N', N-C, and C-C bonds and determine the  fundamental units of the tertiary structure.  Thus, it would be obvious to one skilled in the art to utilize the triplets of parameters addressed in the references in determining or representing three-dimensional structure of protein as the three-dimensional structure of protein is eventual objective of protein structure analysis. 

Otaki et al., Banci et al. or Jambon et al. do not teach calculating a particular parameter combining all of the above information (a “key” as addressed in the instant claims). However, inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified mathematical approach combining the known parameters without changing the issue being addressed is not sufficient to distinguish over the prior art. The computations themselves are not a patentable subject matter; as to the method steps utilizing particular computations, the use of particular mathematical means would have accomplished the same result, i.e., characterization of structure of a protein. 

With regard to claims 5,6,13,15,16, if there are any differences between Applicant’s claimed method and that of the prior art, it would be conventional and within the skill of the art to select additional parameters used in describing protein structure (such as selecting amino acids, structure information, cluster information), or  particular mathematical approach,  e.g., a binning method, or a deterministic function), or to use protein structure descriptors to compare protein structures,  as their selection for the intended purpose of providing adequate data analysis of protein structure information is well known in the art; and the selection is conventional and within the skill in the art to which this invention pertains.

Response to arguments
Applicant argues that that amino acid triples described in Otaki reference “are not for protein 3D structure”, and that Banci reference is similarly deficient as it provides no instructions as to generation of a representation of protein 3D structures.   In response, Otaki teach analyzing triplets contributes to 3D structure prediction as protein three-dimensional structures are defined by the conformation of the protein main chain that is determined by the angles of peptide bonds connected to a-carbon atoms at the center of three consecutive amino acids.  Likewise, Banci teach that  three-dimensional spatial arrangement adopted by the protein is defined by three dihedral angles, which describe the rotation of the backbone atoms about the C-N', N-C, and C-C bonds and determine the  fundamental units of the tertiary structure.   Thus, it would be obvious to one skilled in the art to utilize the triplets of parameters addressed in the references in determining or representing three-dimensional structure of protein as the three-dimensional structure of protein is eventual objective of protein structure analysis. 
 In addition, as amended, the instant claims, from one hand address preparing  a “representation” of protein’s 3D structure (i.e., any information representing 3D structure), and, on the other hand,  recite “generating the structure of protein in three dimensions” without providing limitations regarding information utilized in such “generating”.
	Applicant argues that “instant method is sequence and structure alignment-independent, making Otaki, Banci, and Jambon inconsistent with the disclosure herein”. In response, there are no limitations in the instant claim language regarding method being  “sequence and structure alignment-independent”; further, the claim language “comprising” is open to any additional steps. 

Conclusion.
	No claims are allowed

end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb